DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 01/04/2021, Claims 1, 3, 4, 5, 19 and 20 are amended. Claims 1-20 are pending. No new matter has been added. 

With respect to the amendment filed on 01/04/2021, see pages 7-10, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-20 are allowed.  

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-20 are allowed. 
Independent Claims 1, 19 and 20 respectively recite the limitations of: obtaining image data captured from a construction site using at least one image sensor; analyzing the image data to identify a region of the image data depicting at least part of an object, wherein the object is made, at least partly, of concrete; analyzing the image data to determine a quality indication associated with the concrete; analyzing one or more convolutions of the image data to determine an object type of the object; using the object type of the object to select a threshold; comparing the quality indication with the selected threshold; and based on a result of the comparison of the quality indication with the selected threshold, providing an indication to a user.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 
The closest prior art reference Jahanshahi et al. in paragraphs [0008],[0033],[0038], [0045] discloses the present invention provides contact-less remote-sensing crack detection and/or quantification methodologies that are based on three-dimensional (3D) scene reconstruction, image processing, and pattern recognition. Systems and methodologies according to the invention can utilize depth perception for detecting and/or quantifying cracks. These methodologies can provide the ability to analyze images captured from any distance and using any focal length or resolution. This unique adaptive feature may be especially useful for incorporation into 



“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20210063336-A1
Kabir, Shahid, et al. "Damage assessment for concrete structure using image processing techniques on acoustic borehole imagery." Construction and Building Materials 23.10 (2009): 3166-3174.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Pinalben Patel/Examiner, Art Unit 2661